Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2003

USA v. Smith
Precedential or Non-Precedential: Non-Precedential

Docket 02-2343




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Smith" (2003). 2003 Decisions. Paper 644.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/644


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                            NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT


                                            No. 02-2343


                                 UNITED STATES OF AMERICA

                                                  v.

                                         RODNEY SMITH,

                                               Appellant


             ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA

                                    (Dist. Court No. 00-CR-24-07)
                              District Court Judge: Ronald L. Buckwalter


                             Submitted Under Third Circuit LAR 34.1(a)
                                          April 7, 2003

                     Before: ALITO, FUENTES, GREENBERG, Circuit Judges

                                   (Opinion Filed: April 17, 2003)


                                    OPINION OF THE COURT




PER CURIAM:

       Defendant, Rodney Smith, pled guilty to conspiracy to distribute and possession

with intent to distribute more than 100 grams of crack cocaine, heroin, PCP, and marijuana
in violation of 21 U.S.C. §846. After holding an evidentiary hearing, the District Court

found the defendant’s base offense level at 26 and a criminal history at category III. The

District Court imposed a sentence of 88 months imprisonment, five years of supervised

release and a $100.00 special assessment. This timely appeal followed.

        Pursuant to Anders v. California, 386 U.S. 738 (1967) and Third Circuit Local

Appellate Rule 109.2(a), defendant’s counsel certifies that, based on her review of the

record, she “can find no non-frivolous issues for appeal.” After engaging in an independent

review of the record, see United States v. Youla, 241 F.3d 296, 299-300 (3d Cir. 2001), we

agree and therefore affirm the District Court’s judgment of commitment and sentence. We

also grant counsel’s motion to withdraw.